Smith and Centra, JJ.
(dissenting). We respectfully dissent, and would affirm the judgment. We disagree with the majority that plaintiff Kassis Superior Sign Co., Inc. (Superior Sign) was not required to name plaintiff Joseph Kassis as an additional insured under the commercial general liability (CGL) policy at issue. Pursuant to the terms of defendant’s CGL policy, “any person or organization who [Superior Sign is] required to name as an additional insured on this policy under a written contract or agreement” will be covered as an additional insured. The clause at issue in the lease executed by Kassis and Superior Sign requires that Superior Sign procure CGL coverage “at its sole cost and expense and for the mutual benefit of’ Superior Sign and Kassis, with a combined single limit of $1 million per occurrence and an annual aggregate of $2 million, plus an excess *1369liability policy with additional coverage in the amount of $1 million. The paragraph in the lease preceding that clause requires that Kassis maintain fire insurance for the benefit of both parties, which “may be written either under separate policies in Landlord’s name or combined with other coverages acquired by Tenant,” and the clause following the one at issue states that Superior Sign may maintain additional coverage for its own benefit on any improvements that it has placed on the premises and for any business losses that it may sustain. Based upon the placement of the clause at issue, along with the inclusion of the specific amounts of the coverage that was required, and based on our interpretation of the three clauses as a whole to give effect to the intent of the parties as expressed therein (see Insurance Corp. of N.Y. v Central Mut. Ins. Co., 47 AD3d 469, 471 [2008]; Hook Superx v Ciampa N. Co., 2 AD3d 587, 589 [2003]; see generally Empire Props. Corp. v Manufacturers Trust Co., 288 NY 242, 248 [1942]), we conclude that the clause at issue requires that Kassis be named as an additional insured on Superior’s CGL policy, bringing him within defendant’s policy.
Finally, we note that it is mere speculation for the majority to state that “it is in fact of ‘mutual benefit’ to Kassis and Superior Sign that Superior Sign has coverage for the risk of loss created by Superior Sign’s use and occupancy of the leased property, particularly in light of the lease provision requiring Superior Sign to indemnify Kassis for loss or damage to third parties.” While it may eventually inure to the benefit of Kassis for Superior Sign to have such coverage, the coverage presently does not directly benefit Kassis unless Kassis is required to be named as an additional insured under the CGL policy. Present—Scudder, EJ., Hurlbutt, Smith, Centra and Pine, JJ.